El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
La Corte de Distrito de Humacao dictó sentencia por la suma de $402 en concepto de daños y perjuicios en una acción seguida a virtud de fianza prestada para garantizar el pago *255de los daños y perjuicios que pudieran originarse por razón de la expedición del injunction provisional u orden restric-tiva. Cuatrocientos dólares de la suma por tal concepto re-cobrada corresponde a los honorarios de abogado por servi eios profesionales prestados no por tratar de obtener la re-solución del injunction preliminar, sino por defender el caso principal sobre sus méritos, siendo la disolución de la orden restrictiva un mero incidente para el resultado de la cuestión principal.
Cita la corte inferior el caso de Moreno v. Martínez et al., 14 D. P. R. 383, pero los honorarios de abogado envueltos en aquel caso parece que fueron por servicios suministrados para conseguir la disolución del injunction. Si esta corte, será o no consecuente con la regla enunciada en dicho caso, la que parece estar sostenida por el gran peso de las autori-dades en las cortes de .estados, o reconocerá lo que es al pa-recer la doctrina establecida en las cortes federales, y en los territorios donde se consideran como reguladoras las deci-siones de aquellas cortes, es cuestión que no es necesario resolver ahora definitivamente.
"Los honorarios que pueden recobrarse generalmente están limi-tados a aquellos que son necesarios al tratar de obtener la resolución de un injunction, quedando excluidos los servicios prestados al ha-cerse una defensa general sobre los méritos, así como también los honorarios por servicios suministrados al pretender obtener sin éxito la disolución de un injunction. For tanto, si un demandado en vez de procurar disolver el injunction preliminar trata más bien de im-pedir la expedición de un injunction perpetuo, o encamina sus es-fuerzos a hacer ineficaz la acción del demandante, el gasto incurrido por honorarios de abogado es un incidente en la acción y no puede recobrarse en concepto de daños y perjuicios originados por razón del injunction.” 14 R. C. L. pág. 487, sección 191.
Esta regla parece ser de aplicación con peculiar fuerza al presente caso, toda vez que en los procedimientos de injunction quedaron excluidos expresamente los honorarios de abo-gado, en el ejercicio de una sana discreción por el juez senten-*256ciador, del pronunciamiento de costas a favor de los deman-dados en dichos procedimientos. Y dentro de las circunstam cias no vemos razón por la que deba condenarse a los deman-dados'en este caso al pago de costas.
Debe modificarse la sentencia apelada eliminándose la partida de honorarios de abogado con el proimnciamiento re-lativo a las costas, y así modificada, confirmarse.

Confirmada la sentencia apelada, modificán-dola, sin especial condenación de costas.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf yAldrey.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.